Citation Nr: 1142639	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective from December 26, 2007.  The Veteran appealed the assigned evaluation. 

In July 2010, the Board remanded the initial increased rating claim to the Agency of Original Jurisdiction (AOJ) for additional development.  Pursuant to the remand directives, the AOJ provided the Veteran with a new VA examination in August 2010 in order to evaluate the current level of severity of his PTSD disability.  

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the report of the August 2010 VA examination shows that the Veteran has asserted that he is no longer able to work because of symptomatology associated with his PTSD disability.  Since the record now raises a question of whether the Veteran is unemployable due his service-connected PTSD, a claim for  TDIU is properly before the Board.  See Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in a June 2011 correspondence from the Veteran, he identified that he receives Social Security Administration (SSA) benefits for his PTSD disability.  Upon review of the record, it is evident that SSA records are not present.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim (including SSA records) irrespective of the fact that the alleged records are in federal custody or not.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). In this instance, records have been identified to be in federal custody, and they are potentially relevant to the claim for an increase rating for PTSD and the claim for a TDIU.  The SSA records (which relate to employability) are highly probative in determining if the Veteran is entitled to the highest schedular rating of 100 percent. Id. 

Also, as noted above in the Introduction section, the Veteran has asserted that he is unable to work due to symptomatology associated with his service-connected PTSD. See August 2010 VA examination report.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1  (2001).  On remand, if the Veteran should continue to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), VA should consider whether referral to VA's Director of C&P is warranted.
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should inform the Veteran of the regulations explaining the elements of a claim for TDIU under 38 C.F.R. § 4.16(b) and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary. 

2. The RO/AMC should contact the Social Security Administration (SSA) and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file. 

3. After completing the requested actions, and any additional notification and development deemed warranted, the RO/AMC should consider whether referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), or referral for a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), is warranted.

4. Thereafter, the RO should readjudicate the Veteran's increased rating claim, to include entitlement to a TDIU, on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


